Citation Nr: 0209162	
Decision Date: 08/06/02    Archive Date: 08/12/02	

DOCKET NO.  96-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran also appealed claims of service connection for 
bilateral hearing loss and tinnitus.  These claims were 
allowed by the RO in an August 1998 rating determination.  
Accordingly, these issues are not before the Board at this 
time. 

In an August 1998 rating determination, the RO increased the 
veteran's service-connected PTSD from 30 percent to 50 
percent disabling.  The veteran has not withdrawn this claim.  
Accordingly, the Board will address the issue of entitlement 
to an increased evaluation for PTSD beyond 50 percent.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Symptoms of the veteran's PTSD are not shown to cause 
occupational and social impairment greater than reduced 
reliability and productivity; to cause deficiencies in most 
areas; or to cause more than considerable social and 
industrial impairment.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Code 9411 (effective November 7, 1996).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On VA psychiatric evaluation in October 1990, the diagnosis 
was chronic PTSD, delayed and moderate, with moderate 
incapacity in employment.  

Outpatient treatment note the veteran had sporadic 
difficulties with PTSD, including intrusive thoughts and some 
nightmares.  In June 1993, he indicated that his condition 
was fairly stable on medication. An outpatient treatment 
report in January 1994 reveals that the condition had 
improved from the previous year.  

In a detailed statement dated in January 1995, the veteran 
noted his difficulties with PTSD, including flashbacks, 
problems with relationships, memory impairment, and survivor 
guilt.  Additional outpatient treatment records obtained by 
the RO reflect difficulties with sleep.  

At a hearing before a hearing officer at the RO in June 1996, 
the veteran described his difficulties in detail.  He noted 
PTSD caused difficulties with his concentration level.  His 
spouse noted his difficulties with going to movies and 
leaving the home.  

In an outpatient treatment report dated June 1996, it was 
noted that the veteran had complaints of moderate to severe 
levels of anxiety and depression.  Panic attacks were also 
noted.  The impression was PTSD with moderate to severe 
anxiety and depression.  

In his substantive appeal dated in January 1996, the veteran 
contended that he had a "considerable inability to establish 
or maintain effective or favorable relationships with 
people."  He indicated he could not engage in any social 
activities.  He was only able to work by himself.  

On VA psychiatric evaluation in April 1997. the veteran 
indicated he received regular treatment for his PTSD.  
Psychiatric evaluation revealed that he was goal-oriented; 
oriented as to time, place, and person; and had  normal 
speech.  His affect reflected moderate tension anxiety.  His 
mood was moderately depressed.  There was no evidence of 
psychosis, delusions, or hallucinations.  The diagnosis was 
chronic PTSD.  The Global Assessment of Functioning (GAF) 
score assigned was 60 (indicating moderate symptoms or 
moderate difficulties in social, occupational, or school 
functioning).  

In August 1998, the RO increased the rating for the veteran's 
PTSD from 30 percent to 50 percent.  The veteran, himself, 
has presented no further argument since then. His 
representative presented written argument in May 2002.  

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  Well-groundedness is not an issue.  The Board has 
considered whether a current VA psychiatric evaluation or 
more recent outpatient treatment reports should be obtained.  
Based on the veteran's own statements, the Board finds no 
evidence to suggest that the veteran's condition has worsened 
since the April 1997 VA psychiatric evaluation, or that his 
psychiatric disability picture is incomplete.  Additional 
outpatient treatment reports would only provide information 
that is cumulative to the detailed outpatient treatment 
reports already of record.  The veteran's own contentions 
regarding the nature and extent of his disability do not 
suggest that an additional VA evaluation is warranted.  

The veteran has received notice of the criteria for 
establishing an increased rating, and has had the opportunity 
to testify before the VA.  The Board finds that, in light of 
the extensive efforts already made, further development is 
not necessary.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  While the case was 
pending, the VA Schedule of Ratings for Mental Disorders was 
amended and redesignated as 38 C.F.R. § 4.130 (2001), 
effective November 7, 1996.  The amended (new) rating 
criteria focus on the individual symptoms manifested 
throughout the record, rather than on a medical opinion 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  

In evaluating the veteran's condition under the new and the 
old criteria, the Board finds no prejudice to the veteran in 
proceeding with the case at this time.  The RO considered the 
old criteria in September 1994, when it initially addressed 
the veteran's claim.  The RO considered the new criteria in 
August 1998, when it increased the rating for PTSD from 30 
percent to 50 percent.  The Board will evaluate the condition 
under both the new and old criteria, and apply those which 
favor the veteran.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

The veteran, asserts in a substantive appeal to the Board in 
January 1996 the medical records indicate a "considerable 
inability to establish or maintain effective or favorable 
relationships with people."  He is paraphrasing the criteria 
for a 50 percent evaluation for PTSD (which is already 
assigned).  His own statement supports a conclusion that a 50 
percent rating is warranted.  This determination is also 
supported by the April 1997 VA psychiatric evaluation, which 
assigned a GAF score of 60.  The U.S. Court of Appeals for 
Veterans Claims (Court) has addressed the significance of GAF 
scores.  See, i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 
(1996) (where the GAF was 50 and said to be reflective of a 
serious impairment under the diagnostic criteria).  A GAF 
score of 60 reflects moderate symptoms associated with PTSD.  
This is consistent with the outpatient treatment records, 
which reflect no more than a moderate disability associated 
with PTSD. The veteran's own statements support this 
conclusion.  Evidence that he is working and in a stable 
relationship also supports this determination.  The 
references to PTSD in his outpatient treatment records 
reflect almost precisely the requirements of a 50 percent 
evaluation including, but not limited to, disturbance of 
motivation and mood, difficulties in establishing and 
maintaining effective social relationships, and moderate 
depression.  The veteran's own complaints do not include such 
symptoms as suicidal ideation, obsessive rituals, 
intermittent illogical speech, near continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships, the criteria for a 70 
percent rating.  

Compelling evidence in support of the determination that the 
veteran does not warrant a 70 percent evaluation for his PTSD 
is his own statements.  He does not report such symptoms as 
suicidal ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.  Under the 
"old" rating criteria, evidence that the veteran is working 
and in a stable relationship is consistent with a finding 
that the PTSD produces no more than considerable social and 
industrial impairment.  The clear preponderance of the 
evidence, including the VA examination report, the treatment 
records, and the veteran's own statements supports a 
determination that the veteran's PTSD is no more than 50 
percent disabling under both the new and old rating criteria. 
The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

